Detailed Action

1.	This Office Action is responsive to the Application 17/674,153 filed 02/17/2022.  Claims 1-20 are presented for examination.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

2.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Information Disclosure Statement

3.	The information disclosure statement (IDS) submitted on 02/17/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Terminal Disclaimer

4.	The terminal disclaimer filed on 08/31/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of prior patent number 11,258,620 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Interview Summary

5.	A proposed amendment was submitted for applicant’s consideration.  Examiner suggested the Applicant to amend claims as shown in the Examiner’s Amendment below in order to place the application in condition for allowance.

6.	Authorization for this Examiner’s Amendment was given in a telephone interview with the Applicant’s Representative, Mr. Edward J. Kim (Reg. No. 78,714), on August 30th, 2022.

Examiner’s Amendment

7.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

8.	Please amend the claims as below:

	Claim 1. (Currently Amended) A method, comprising:
determining, by a first device and based on obtaining meeting data associated with a first meeting, an individual associated with the first meeting;
determining, by the first device and based on performing natural language processing on the meeting data, that the individual is relevant to a topic,
wherein determining that the individual is relevant to the topic is based on indicating how often the individual participated in one or more other meetings associated with the topic;
identifying, by the first device and based on determining that the individual is relevant to the topic, a second meeting; and
providing, by the first device and to a second device associated with the second meeting, a portion of the meeting data,
wherein the meeting data is obtained from a third device, and
wherein performing the natural language processing on the meeting data comprises processing raw meeting data to generate organized meeting data associated with the raw meeting data.

	Claim 2. (Canceled Herein) 

	Claim 3. (Canceled Herein) 

	Claim 4. (Original) The method of claim 1, wherein performing the natural language processing on the meeting data comprises:
performing the natural language processing on at least one of a recording or a transcript associated with the first meeting.

	Claim 5. (Original) The method of claim 1, further comprising:
	determining, based on the portion of the meeting data and a portion of second meeting data associated with the second meeting, a third meeting.

	Claim 6. (Original) The method of claim 1, wherein determining that the individual is relevant to the topic is based on one or more topic labels previously associated with the individual.

	Claim 7. (Original) The method of claim 1, wherein the second device is further associated with the individual.

	Claim 8. (Currently Amended) A first device, comprising:
one or more memories; and
one or more processors, coupled to the one or more memories, configured to:
determine, based on obtaining meeting data associated with a first meeting, an individual associated with the first meeting;
determine, based on performing natural language processing on the meeting data, that the individual is relevant to a topic,
wherein determining that the individual is relevant to the topic is based on information indicating how often the individual participated in one or more other meetings associated with the topic;
identify, based on determining that the individual is relevant to the topic, a second meeting; and
provide, to a second device associated with the second meeting, a portion of the meeting data,
wherein the meeting data is obtained from a third device, and 
wherein the one or more processors, to perform the natural language processing on the meeting data, are configured to process raw meeting data to generate organized meeting data associated with the raw meeting data.

	Claim 9. (Canceled Herein) 

	Claim 10. (Canceled Herein) 

	Claim 11. (Original) The first device of claim 8, wherein performing the natural language processing on the meeting data comprises:
perform the natural language processing on at least one of a recording or a transcript associated with the first meeting.

	Claim 12. (Original) The first device of claim 8, wherein the one or more processors are further configured to:
determine, based on the portion of the meeting data and a portion of second meeting data associated with the second meeting, a third meeting.

	Claim 13. (Original) The first device of claim 8, wherein determining that the individual is relevant to the topic is based on one or more topic labels previously associated with the individual.

	Claim 14. (Original) The first device of claim 8, wherein the second device is further associated with the individual.

	Claim 15. (Currently Amended) A non-transitory computer-readable medium storing a set of instructions, the set of instructions comprising:
one or more instructions that, when executed by one or more processors of a first device, cause the first device to:
determine, based on obtaining meeting data associated with a first meeting, an individual associated with the first meeting;
determine, based on performing natural language processing on the meeting data, that the individual is relevant to a topic,
wherein determining that the individual is relevant to the topic is based on information indicating how often the individual participated in one or more other meetings associated with the topic;
identify, based on determining that the individual is relevant to the topic, a second meeting; and
provide, to a second device associated with the second meeting, a portion of the meeting data,
wherein the meeting data is obtained from a third device, and 
wherein the one or more instructions, that cause the first device to perform the natural language processing on the meeting data, cause the first device to process raw meeting data to generate organized meeting data associated with the raw meeting data.

	Claim 16. (Canceled Herein) 

	Claim 17. (Canceled Herein) 

	Claim 18. (Original) The non-transitory computer-readable medium of claim 15, wherein the one or more instructions further cause the first device to:
perform the natural language processing on at least one of a recording or a transcript associated with the first meeting.

	Claim 19. (Original) The non-transitory computer-readable medium of claim 15, wherein the one or more instructions further cause the first device to:
determine, based on the portion of the meeting data and a portion of second meeting data associated with the second meeting, a third meeting.

	Claim 20. (Original) The non-transitory computer-readable medium of claim 15, wherein determining that the individual is relevant to the topic is based on one or more topic labels previously associated with the individual.

	Claim 21. (New) The method of claim 1, further comprising:
training a natural language processing model to identify one or more topics associated with the meeting data,
wherein the natural language processing is based on the natural language processing model.

	Claim 22. (New) The method of claim 1, wherein the raw meeting data comprises at least one of:
video data associated with the meeting data,
audio data associated with the meeting data, or
text data associated with the meeting data.

	Claim 23. (New) The first device of claim 8, wherein the one or more processors are further configured to:
train a natural language processing model to identify one or more topics associated with the meeting data,
wherein the natural language processing is based on the natural language processing model.

	Claim 24. (New) The first device of claim 8, wherein the raw meeting data comprises at least one of:
video data associated with the meeting data,
audio data associated with the meeting data, or
text data associated with the meeting data.

	Claim 25. (New) The non-transitory computer-readable medium of claim 15, wherein the one or more instructions further cause the first device to:
train a natural language processing model to identify one or more topics associated with the meeting data,
wherein the natural language processing is based on the natural language processing model.

	Claim 26. (New) The non-transitory computer-readable medium of claim 15, wherein the raw meeting data comprises at least one of:
video data associated with the meeting data,
audio data associated with the meeting data, or
text data associated with the meeting data.


9.	Claims 1, 4-8, 11-15 and 18-26 are allowed.


10.	The following is an examiner’s statement of reasons for allowance:
	In interpreting the currently amended claims, in light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of records.
The prior art of records, individually or in combination, fail to explicitly teach or render obvious that a method, device and non-transitory computer-readable medium to perform the steps of: determining, by a first device and based on obtaining meeting data associated with a first meeting, an individual associated with the first meeting; determining, by the first device and based on performing natural language processing on the meeting data, that the individual is relevant to a topic, wherein determining that the individual is relevant to the topic is based on indicating how often the individual participated in one or more other meetings associated with the topic; identifying, by the first device and based on determining that the individual is relevant to the topic, a second meeting; and providing, by the first device and to a second device associated with the second meeting, a portion of the meeting data, wherein the meeting data is obtained from a third device, and wherein performing the natural language processing on the meeting data comprises processing raw meeting data to generate organized meeting data associated with the raw meeting data, as set forth in the independent claims 1, 8 and 15.  


11	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should clearly labeled “Comments on Examiner’s Amendment”.


12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quang N. Nguyen whose telephone number is (571) 272-3886.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s SPE, Wing Chan, can be reached at (571) 272-7493.  The fax phone number for the organization is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/QUANG N NGUYEN/Primary Examiner, Art Unit 2441                                                                                                                                                                                                        02/17/